UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
SHIQUI CHEN, CHANGREN ZOU, and                                                     11/18/19
WEI SHI, on behalf of themselves and others
similarly situated,                                  16-CV-2012 (JGK) (BCM)
                   Plaintiffs,                       ORDER
            -against-
BEST MIYAKO SUSHI CORP. d/b/a
Miyake Sushi, SATORI SUSHI CORP. d/b/a
Miyake Sushi, LOBSTER SUSHI CORP.
d/b/a Miyake Sushi, ZONG HAN ZOU a/k/a
Peter Zou, HIULING CHEUNG, XUE TIAO
CHEN, and FAT HIN CHENG,
                   Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiffs' Proposed Findings of Fact and
Conclusions of Law, as well as the attachments and exhibits thereto (together, the Proposed
Findings) (Dkt. No. 198). The Proposed Findings do not appear to include the proofs of service
required by paragraphs 2 and 3 of the Court's September 18, 2019 Scheduling Order for
Damages Inquest (Scheduling Order) (Dkt. No. 194), which provided:

       2.      Prior to filing their Proposed Findings, plaintiffs shall serve the Proposed
               Findings upon each of the Defaulted Defendants by mail at that
               defendant's last known addresses, as well as by email, to the extent
               known, and shall include with such service all attachments and exhibits to
               the Proposed Findings and a copy of this Order. Plaintiffs shall file proof
               of such service along with their Proposed Findings.

       3.      The Court notes that the docket does not reflect that plaintiffs served all of
               the filings they submitted pursuant to Local Civil Rule 55.2(a) and (b) (see
               Dkt. Nos. 177, 178), as required by Local Civil Rule 55.2(c). To the extent
               they have not done so, plaintiffs shall promptly serve those filings upon
               the Defaulted Defendants. Plaintiffs shall also file a proof of such service.
               Plaintiffs are reminded that Local Civil Rule 55.2(c) requires them to file
               proof of service of "all papers submitted to the Court pursuant to Local
               Civil Rule 55.2(a) or (b)" on the Defaulted Defendants.

       Notwithstanding these directions, there is no evidence in the record that plaintiffs served
the Defaulted Defendants with (1) their Proposed Findings, (2) their filings "submitted pursuant
to Local Civil Rule 55.2(a) and (b)," or (3) the Court's Scheduling Order.
        If plaintiffs wish to pursue their damages claims against the Defaulted Defendants, they
shall file all of the proofs of service required by the Court's Scheduling Order no later than
November 25, 2019.

        Plaintiffs shall also serve the Defaulted Defendants with a copy of this Order, and shall
file proof of such service no later than November 25, 2019.

Dated: New York, New York
       November 18, 2019

                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               2
